Case: 21-50859        Document: 00516580947             Page: 1      Date Filed: 12/16/2022




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                             December 16, 2022
                                        No. 21-50859
                                                                                Lyle W. Cayce
                                                                                     Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                            versus

   Tylar Baker,

                                                                  Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                                USDC No. 7:18-CR-19


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Tylar Baker pleaded guilty to possession with intent to distribute five
   grams or more of methamphetamine and was sentenced to a term of 87
   months’ confinement. After serving less than two thirds of his prison term,
   Baker filed a motion under 18 U.S.C. § 3582(c)(1)(a) (“compassionate
   release motion”) for a sentence reduction.




         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-50859      Document: 00516580947          Page: 2    Date Filed: 12/16/2022




                                    No. 21-50859


          The court reviews a district court’s denial of a compassionate release
   motion for abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020). “[A] court abuses its discretion if it bases its decision on an
   error of law or a clearly erroneous assessment of the evidence.” Id. (internal
   quotations and citation omitted).
          After considering the applicable factors provided in 18 U.S.C. §
   3553(a) and the applicable policy statements issued by the Sentencing
   Commission, the district court denied the motion. Appellant argues that
   because the district court considered “applicable policy statements issued by
   the Sentencing Commission” when denying the compassionate release
   motion, the decision runs afoul of the court’s holding in United States v.
   Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). In Shkambi, the court held that
   “neither the policy statement nor the commentary to it binds a district court
   addressing a prisoner’s own motion under § 3582.” 993 F.3d at 393. Instead
   “[t]he district court . . . is bound only by § 3582(c)(1)(A)(i) and, as always,
   the sentencing factors in § 3553(a).” Id.
          Here, the district court recognized Appellant’s filing as a
   compassionate release motion, acknowledged the § 3553(a) factors, and used
   its discretion to deny the motion. See United States v. Evans, 587 F.3d 667,
   673 (5th Cir. 2009). The “commentary to the [Sentencing Commission
   guidelines] informs our analysis as to what reasons may be sufficiently
   extraordinary and compelling to merit compassionate release.” United States
   v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021) (internal quotations and
   citations omitted), cert. denied, 141 S. Ct. 2688 (2021). The district court is
   permitted to consider policy statements and guidelines by the Sentencing
   Commission when deciding a compassionate release motion. Id. Nothing in
   the district court’s decision suggests that it treated any policy statement as
   binding.




                                          2
Case: 21-50859    Document: 00516580947          Page: 3   Date Filed: 12/16/2022




                                  No. 21-50859


         The district court considered the § 3553(a) factors when denying the
   compassionate release motion filed under 18 U.S.C. § 3582(c)(1)(a). The
   district court did not abuse its discretion by referencing the Sentencing
   Commission policy statements. Accordingly, we AFFIRM. Appellant’s
   motion to appoint counsel is DENIED.




                                       3